Exhibit 10.98

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



 

JOINT VENTURE AGREEMENT

 

 

THIS JOINT VENTURE AGREEMENT (this “Agreement”) is made and entered into as of
December 6, 2016 (the “Effective Date”), by and between (i) Amyris, Inc., a
Delaware corporation having its principal place of business at 5885 Hollis
Street, Suite 100, Emeryville, California 94608, USA (“Amyris”), and (ii) Nikko
Chemicals Co., Ltd., a Japanese corporation having its principal place of
business at 1-4-8, Nihonbashi-Bakurocho, Chuo-ku, Tokyo 103-0002, Japan (“Nikko
Chemicals”) and Nippon Surfactant Industries Co., Ltd., a Japanese corporation
having its principal place of business at 7-14 Hiraidekogyodanchi, Utsunomiya,
Tochigi 321-0905 (“Nissa” and, together with Nikko Chemicals, “Nikko”). Amyris
and Nikko are sometimes referred to herein collectively as the “Parties” and
each individually as a “Party.” In case of Nikko, the Party’s rights and
obligations are allocated to Nikko Chemicals and Nissa on an 80%/20% basis
unless otherwise expressly stated.

 

WHEREAS, Amyris is a technology company which is focused on the research,
development, production and commercialization of a variety of renewable chemical
products;

 

WHEREAS, Nikko Chemicals is a specialty chemical company which is focused on the
manufacture and distribution of ingredients for cosmetic and other applications;

 

WHEREAS, Nissa is a specialty chemical company which is focused on the
manufacture and distribution of ingredients for cosmetic and other applications;
and

 

WHEREAS, Amyris desires to form a Delaware limited liability company (the
“Company”), make an in-kind contribution (including assets from Glycotech and
Salisbury) to such company and sell fifty percent (50%) of the membership units
in such company to Nikko so that the Company will become a joint venture company
engaging in the manufacture, marketing, sale, distribution and other disposition
of (i) squalane, (ii) hemisqualane, and (iii) other products developed or to be
developed through R&D activities involving Amyris (collectively, “Products”)
under this Agreement and the First Amended and Restated LLC Operating Agreement
of Neossance, LLC dated as of the Effective Date (“LLC Operating Agreement”).

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

Section 1.       Formation of LLC

 

1.       Formation and Contribution. On or prior to the Closing (as hereinafter
defined), Amyris shall form or shall have formed the Company as a limited
liability company under the law of the State of Delaware, USA and shall
contribute or shall have contributed the Neossance Business (as hereinafter
defined), free and clear of any Encumbrances, to the Company in exchange for 100
membership units of the Company (“Shares”). Documents showing the formation is
attached hereto as Annex 1.1 and documents showing the contribution shall be
delivered on or prior to the Closing.

 



 1 

 

2.       Neossance Business. For the purpose of this Agreement, the Neossance
Business shall mean manufacturing, marketing, sale, distribution and other
disposition of the Products as conducted by Amyris, as of the date hereof or
prior to the contribution described in Section 1.1, (A) in any field, in the
case of squalane; (B) in any field that is not excluded based on an agreement
currently valid by and between Amyris and a third party, in the case of
hemisqualane; and (C) in the field of cosmetics (which for the avoidance of
doubt excludes those (i) solely related to any market(s) or industry(ies) other
than cosmetics or (ii) subject to certain [*] and such other fields as agreed by
the Parties, in the case of all other Products (collectively, the “Field”) and
in bulk to incorporate into other products for sale to consumers, as well as any
and all properties, assets, inventory and rights necessary for and used in
relation to the foregoing (collectively, “Assets”), and shall include the
following:

 

(a)       Glycotech / Salisbury Assets:

 

(i)        any and all right, title and interest in and to the real property
located at 2271 Andrew Jackson Highway, Leland, Brunswick County, North Carolina
(the “Real Property”), as well as furniture, fixtures, equipment, inventory, raw
materials, supplies and other tangible assets located at or used or owned by
Glycotech, Inc. (“Glycotech”) and/or Salisbury Partners, LLC (“Salisbury”) in
connection with the manufacturing facility at the Real Property;

 

(ii)        any and all right, title and interest in and to the processes,
procedures, instructions, formulations, techniques and similar matters related
to the development, production or other activities under the Production Services
Agreement dated February 1, 2011 between Glycotech and Amyris (attached hereto
as Annex 1.2(a)(ii), “PSA”), and any and all intellectual property relating
exclusively thereto (including those invented by employees and contractors of
Glycotech/Salisbury and owned by Glycotech/Salisbury), including all inventions,
trade secrets, know-how and copyrights (including key patents listed on Annex
1.2(a)(ii)(B)); and

 

(iii)       any and all rights under the Environmental Indemnification Agreement
dated November 7, 2008 between C.T. Specialty Properties, L.L.C. and the Access
and Indemnity Agreement dated February 26, 2009 between Salisbury and Akzo Nobel
SPG LLC and Akzo Nobel’s agreement with Amyris relating thereto (collectively,
the “Akzo Nobel Agreements”); and

 

(b)       Amyris Assets:

 

(i)       any and all of right, title and interest of Amyris in, to and under
the following assets:

 

(A)              all relationships with all existing and prospective customers
of Products in the Field;

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 2 

 



(B)              all municipal, state, federal and foreign permits, licenses,
registrations, filings, and authorizations held or used by Amyris in connection
with any business activities involving the Products in the Field;

 

(C)              all promotional materials, sales literature, advertising,
brochures, user manuals, graphics and artwork to the extent they relate to
Products in the Field;

 

(D)              all books, records, files, documents, data, information and
correspondence (or portions thereof) held or used by Amyris to the extent they
relate to the Products in the Field; and

 

(E)               the goodwill of Amyris to the extent they relate to the
Products in the Field.

 

(ii)       any and all rights of Amyris under distribution agreements and other
agreements involving Amyris (material agreements being listed on Exhibit A);

 

(iii)      a royalty-free, perpetual and sublicensable license to use, make,
have made, sell, offer for sale, import and otherwise dispose of Products for
their respective permitted Fields as defined in Section 1.2 of this Agreement
under any know-how, patents, trademarks and other intellectual property rights,
currently or in the future, owned by or licensed to Amyris regarding the
Products (including key patents listed on Exhibit B-1 and key trademarks listed
on Exhibit C), which license is exclusive to the extent license rights to such
intellectual property have not been granted to a third party (for the avoidance
of doubt no license rights to intellectual property listed on Exhibits B-1 and C
have been granted to any third party); and

 

(iv)       all copyrights (whether registered or unregistered) involving the
Products (e.g., advertising and marketing materials in all media (web, sound,
print), product packaging, product labeling, instructions for use and product
inserts).

 

3.       No Liabilities. Notwithstanding the foregoing, the Company shall not
assume or have any responsibility or liability for, and Amyris shall retain, be
responsible and liable for, and perform and discharge any liability and
obligation:

 

(a)       arising out of or relating to the ownership or operation of the Assets
(including Glycotech/Salisbury Assets, the Amyris Assets, and the Real Property)
and the Neossance Business (including without limitation any liability for
environmental issues involving the Real Property) prior to the Closing;

 

(b)        arising or existing prior to the Closing under any contract or
agreement relating to the Assets and the Neossance Business (including any
obligations to pay for purchase of products/services that are agreed prior to
the Closing);

 



 3 

 

(c)        arising out of the failure of Amyris, Salisbury or Glycotech and
their Affiliates to comply with any Applicable Law prior to the Closing; and

 

(d)       based upon any acts or omissions by Amyris, Salisbury or Glycotech
prior to the Closing.

 

4.       Shared Assets. If Amyris needs to utilize any Assets, the Parties shall
discuss and determine the terms and conditions on which Amyris may use such
Assets.

 

5.       License Grants.

 

(a)       Amyris hereby grants to the Company a royalty-free, non-sublicensable
license under the intellectual property rights owned by Amyris necessary to use,
make, have made, sell, offer for sale, import Products for their respective
permitted Fields as defined in Section 1.2 of this Agreement (including key
patents listed on Exhibit B-2), and for no other purpose, which license is
non-exclusive to the extent license rights to such intellectual property have
been granted to a third party.

 

(b)        Amyris hereby grants to the Company and Nikko (i) a non-exclusive,
royalty-free, non-sublicensable license under the intellectual property rights
owned by Amyris related to the production of farnesene by or for the Company,
solely to use, make, have made, sell, offer for sale and/or import Products and
(ii) a non-exclusive, royalty-free, non-sublicensable license to use and make
know-how and materials to generate strains and strains themselves (collectively,
“Strain Materials”) for the production of farnesense, each only the occurrence
of any of the following events (“Triggering Events”): (A) a valid termination by
Nikko of the supply agreement described in Section 5.1 hereof (“Supply
Agreement”) following a material breach of or default under such supply
agreement by Amyris that remains uncured following any applicable cure period or
(B) any other situation where Amyris becomes unable to supply farnesene to the
Company in case that such Supply Agreement is not executed.

 

(c)       Amyris shall commence the placement of Strain Materials in escrow with
a third party mutually acceptable to the Parties immediately after the Closing
and shall complete such arrangement within forty five (45) days of the Closing,
so that the Company and Nikko shall receive such Strain Materials upon the
occurrence of any of the Triggering Events.

 

6.       Loan. In order for Amyris to transfer the Real Property to the Company,
free and clear of any encumbrances, Amyris hereby acknowledges that it needs to
pay $3,900,000 (“Payment Amount”) to Salisbury, as evidenced by a pay-off letter
(the “Pay-Off Letter”) issued by Glycotech/Salisbury (which shall include, among
others, a commitment to terminate the UCC financing statement filed by the First
Western Bank & Trust (DBA All Lines Leasing) and reconvey or otherwise terminate
any encumbrances in favor of Glycotech/Salisbury with respect to
Glycotech/Salisbury Assets).

 



 4 

 

To ensure such payment described above, Nikko Chemicals shall loan an amount
equal to the Payment Amount to Amyris and pay such Payment Amount, on behalf of
Amyris, to Salisbury (or as otherwise mutually agreed by the Parties), provided
that (i) Nikko Chemicals receives the Pay-Off Letter executed by
Glycotech/Salisbury; (ii) Amyris grants to Nikko Chemicals a first-priority
security interest in and to 10% of the Shares; (iii) a UCC financing statement
is filed to secure Nikko Chemicals’ security interest in and to 10% of the
Shares; (iv) Payment Amount is evidenced by a purchase money promissory note
(the “Purchase Money Note”).

 

The Purchase Money Note shall bear interest at the rate of five percent (5%) per
annum, with a term of thirteen (13) years, and payable in level monthly payments
of principal and interest in an amount of $30,557.09, with the first such
monthly payment to be due on the first day of the month following the month in
which the Closing occurs, and continuing on the first day of each successive
month thereafter. Further, Amyris shall pay $400,000 in equal monthly
installments of $100,000 on January 1, 2017, February 1, 2017, March 1, 2017 and
April 1, 2017.

 

In addition to the repayment described in the immediately preceding paragraph,
Amyris shall, commencing with the distributions from the Company relating to the
fourth fiscal year of the Company and continuing for each fiscal year thereafter
until the Purchase Money Note is fully paid off, pay Nikko Chemicals an amount
equal to the profits distributed to it by the Company in order to accelerate its
repayment to Nikko Chemicals. The Purchase Money Note shall provide for a late
fee of 5% for any payments delinquent more than five (5) days.

 

To secure prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) and performance of Amyris’ obligations under the
Purchase Money Note, Amyris hereby pledges and grants to Nikko Chemicals a
first-priority security interest in and to all of Amyris’ right, title and
interest in, to and under ten (10) percent of the Shares (i.e., membership
interests of the Company) (the “Pledged Shares”). Amyris hereby agrees that it
will not sell, assign, encumber or otherwise transfer or dispose of such Shares,
except as expressly permitted by the LLC Operating Agreement. Amyris irrevocably
appoints Nikko Chemicals as its true and lawful attorney-in-fact of Amyris to
make, execute and file UCC financing statement to secure Nikko’s security
interest in and to 10% of the Shares described above.

 

In the event of default by Amyris under the Purchase Money Note, the Pledged
Shares will be transferred to Nikko Chemicals so that Nikko Chemicals’
shareholding percentage will increase by ten (10) percent, regardless of the
amount repaid by Amyris under the Purchase Money Note on or prior to such
default.

 

7.       Sales Commission. For the avoidance of doubt, it is hereby confirmed
that, regardless of the consummation of the transaction contemplated hereby,
Amyris will continue paying Nikko Chemicals the sales commission under the Sales
Commission Agreement dated April 1, 2016 by and between Amyris and Nikko
Chemicals.

 



 5 

 

Section 2.       Purchase and Sale of Shares

 

1.       Transfer of Shares. Subject to the terms and conditions set forth
herein, at the Closing (as hereinafter defined), Nikko shall purchase and
acquire from Amyris, and Amyris shall sell, assign, convey, transfer and deliver
to Nikko, fifty (50) Shares (i.e., 40 Shares for Nikko Chemicals and 10 Shares
for Nissa), which Shares (a) shall be fully paid and non-assessable, (b) shall,
on a fully diluted basis, represent 50% of the issued and outstanding shares of
the Company, (c) shall be free and clear of any and all Encumbrances, and (d)
shall include all rights attaching to the Shares (including voting rights and
the right to receive all profits and distributions declared, made or paid on or
after the date hereof).

 

2.       Purchase Price. In acquiring the 50% of the Shares in Section 2.1 (40%
by Nikko Chemicals and 10% by Nissa), Nikko shall pay Amyris the following
purchase price (the “Purchase Price”):

 

(a)       an initial purchase price equal to ten million dollars (US$10,000,000)
payable within three Business Days after the Closing (the “Initial Purchase
Price”); and

 

(b)       an earnout equal to the profits distributed to Nikko in cash as a
Member of the Company until the earlier of: (a) three years from the date hereof
(even if Amyris receives less than ten million dollars) and (b) such time as
Amyris has received a total of ten million dollars (US$10,000,000) (even if such
time is less than three years from the date hereof) (the “Earnout”).

 

Nikko shall pay Amyris each earnout in an amount equal to the profits
distributed to it by the Company (at the rate of 40% by Nikko Chemicals and 10%
by Nissa) and such payment shall be made within one week of such receipt of such
profits.

 

In the event that any of the Neossance Business contributed to the Company is
subject to any Encumbrances, the Initial Purchase Price and the Earnout shall be
used to remove such Encumbrances so that the Neossance Business shall become
free and clear of any Encumbrances.

 

3.       Tax Treatment. For U.S. federal income and other applicable Tax
purposes, the Parties agree to treat the purchase of the Shares by Nikko in a
manner consistent with Revenue Ruling 99-5, Situation #2. As a result, the
Parties agree to treat Nikko as purchasing a 50% interest in each of the Assets
of the Company (which are treated as held directly by Amyris for U.S. federal
income Tax purposes), followed immediately by a contribution by Nikko and Amyris
of their respective interests in such Assets to the Company.

 

4.       Purchase Price Allocation. No later than forty five (45) days after the
Closing, Nikko shall prepare and deliver to Amyris an allocation (the “Purchase
Price Allocation”) of the purchase price (as determined for U.S. federal income
Tax purposes) and any other amounts treated as consideration for U.S. federal
income Tax purposes among the Assets consistent with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder (and any similar provision
of state, local or foreign Tax law, as appropriate). Nikko, Amyris and their
Affiliates shall file all Tax Returns (including, but not limited to, IRS Form
8594) in all respects and for all purposes consistent with such Purchase Price
Allocation. Amyris shall timely and properly prepare, execute, file and deliver
all such documentation, forms and other information as Nikko shall reasonably
request to prepare the Purchase Price Allocation. Neither Nikko, Amyris nor
their Affiliates shall take any position (whether on any Tax Returns, in any Tax
Proceeding, or otherwise) that is inconsistent with the Purchase Price
Allocation, unless required to do so by applicable law. If the amount of the
Purchase Price or any other amounts treated as consideration for U.S. federal
income Tax purposes is adjusted pursuant to the terms of this Agreement, then
the Purchase Price Allocation shall be amended by Nikko to reflect such
adjustment and Nikko shall deliver a copy of such amended Purchase Price
Allocation to Amyris, which amended Purchase Price Allocation shall be binding
on Nikko, Amyris and their Affiliates in accordance with the provisions
contained in this Section 2.4. For the purpose of this Section, “Tax Proceeding”
means any Tax audit, assessment, examination, litigation, dispute, review,
information request, proposed deficiency or adjustment, or administrative or
court proceedings of any kind relating to Taxes.

 



 6 

 

5.       Withholding. Nikko shall be entitled to deduct and withholding, or
cause to be deducted and withheld, from any amounts payable pursuant to this
Agreement such amounts as it determines are required to be deducted or withheld
therefrom under any provision of U.S. federal, state, local or foreign Tax law
or under any other applicable legal requirement. To the extent such amounts are
so deducted and withheld and paid over to the appropriate Governmental
Authority, such amounts will be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.

 

SECTION 3.       CLOSING

 

1.       Closing. Subject to the terms and conditions set forth herein, the
closing of the transactions contemplated hereby (the “Closing”) shall occur at
such place and at such time, if any, as agreed to by the Parties.

 

2.       Closing Deliveries.

 

(a)                On or prior to the Closing, Amyris shall deliver, or cause to
be delivered, to Nikko a certificate of Amyris’ Secretary or other duly
authorized officer, in a form reasonably acceptable to Nikko, certifying that
(A) attached are true and correct copies of the resolutions of Amyris
authorizing the execution, delivery and performance of this Agreement and the
other documents to which it is a party contemplated hereby and thereby and the
consummation of the transactions contemplated by this Agreement, (B) all such
resolutions are in full force and effect and have not been repealed or
contravened, (C) such resolutions constitute all the resolutions adopted in
connection with the transactions contemplated by this Agreement and (D) all of
its representations and warranties set forth herein are true and correct.
Further, on or prior to the Closing, Amyris shall provide (i) written consents
to consummate the transaction contemplated hereby, which are issued by all of
the financial institution(s) and other Persons lending money to or providing
guarantees for Amyris (and whose consent is required for such consummation),
(ii) written consent from Akzo Nobel SPG LLC confirming that the Company is
entitled to exercise any and all rights under the Akzo Nobel Agreements or other
documentation relating to the Akzo Nobel Agreements reasonably satisfactory to
Nikko, (iii) a statement pursuant to Treasury Regulation Section 1.1445-2(b), in
a form reasonably satisfactory to Nikko, providing that Amyris is not a “foreign
person” for purposes of Section 1445 of the Code, (iv) a list of Amyris’
debt-holders; (v) warranty deed conveying the Real Property to the Company
together with any necessary sewer, utility and access easements; (vi) a bill of
sale and assignment from Amyris conveying to the Company the Assets; (vii) a
statement of termination of the UCC financing statement filed for the First
Western Bank & Trust (DBA All Lines Leasing); and (viii) financial statements of
Glycotech/Salisbury. In relation to Section 3.2.(a)(i), Amyris hereby confirms
that it will deliver a letter of waiver and release issued by Stegodon
Corporation concerning the transactions contemplated by this Agreement and that
no other consent is required to consummate such transactions in accordance with
the terms of this Agreement.

 



 7 

 

(b)               On or prior to the Closing, each of Nikko Chemicals and Nissa
shall deliver, or cause to be delivered, to Amyris a certificate of Nikko
Chemicals’ or Nissa’s Secretary, as applicable, or other duly authorized
officer, in a form reasonably acceptable to Amyris, certifying that (A) attached
are true and correct copies of the resolutions of Nikko Chemicals or Nissa, as
applicable, authorizing the execution, delivery and performance of this
Agreement, the other documents and the other documents to which it is a party
contemplated hereby and thereby and the consummation of the transactions
contemplated by this Agreement, (B) all such resolutions are in full force and
effect and have not been repealed or contravened, (C) such resolutions
constitute all the resolutions adopted in connection with the transactions
contemplated by this Agreement and (D) all of its representations and warranties
set forth herein are true and correct. Further, at the Closing, Nikko shall
remit the Initial Purchase Price in accordance with Section 2.2.

 

3.       Transfer Taxes. Any Transfer Taxes shall be borne by Amyris. The Party
required by applicable law to file any Tax Return with respect to such Transfer
Taxes will do so within the time period prescribed by applicable law and will
pay all Transfer Taxes required to be paid in connection therewith; provided,
however, that Amyris will promptly reimburse Nikko for any Transfer Taxes so
paid by Nikko. To the extent that Amyris is required to file any Tax Return
pursuant to the preceding sentence, Amyris shall provide Nikko with evidence
satisfactory to Nikko that any Transfer Taxes required to be paid in connection
therewith have been timely paid to the applicable Governmental Authority.

 

 

section 4. Representations and Warranties

 

1.       As an inducement to Nikko to enter into this Agreement, Amyris hereby
makes the representations and warranties concerning Amyris as set forth in
Exhibit D and those concerning the Company as set forth in Exhibit E. As an
inducement to Amyris to enter into this Agreement, each of Nikko Chemicals and
Nissa hereby makes the representations and warranties set forth in Exhibit F.
The representations and warranties contained in this Agreement shall survive
until the expiration of the applicable statute of limitations with respect
thereto.

 



 8 

 

2.       Each Party shall indemnify, save and hold the other Party, its
Affiliates and each of their respective directors, officers, employees,
stockholders, successors, transferees and assignees, and other representative
(collectively, “Representatives”) of such Person harmless from and against any
and all losses, liabilities and costs (including without limitation attorney’s
fees) arising out of or in connection with (i) any breach or inaccuracy with
respect to any representations or warranties set forth in this Agreement, or
(ii) any non-compliance with any of the covenants, agreements or obligations set
forth in this Agreement.

 

3.       All indemnification payments made under this Agreement shall be treated
for Tax purpose by the Parties as an adjustment to the purchase price, unless
otherwise required by applicable law.

 

Section 5.       POST-CLOSING ACTIONS

 

1.       Supply Agreement. Amyris shall execute, and shall cause Amyris Brasil
Ltda. (“Amyris Brasil”) to execute, with the Company an agreement to supply
farnesene to the Company. Further, as soon as possible after the Closing, Amyris
shall secure another route (i.e., CJ BIO) to supply farnesene to the Company at
the same price level as Amyris. At a reasonable time, Nikko shall have the right
to inspect Amyris and Amyris Brasil to verify that Amyris supplies farnesene to
the Company through Amyris Brasil with no or nominal profit.

 

2.       Service Agreements. Each Party may enter into agreements with the
Company in which such Party shall provide its administration, financial or other
services to the Company from time to time; provided, however, the effectiveness
of such agreements shall be subject to an approval at the Company’s board of
directors (the “Board”).

 

3.       Contract Manufacturing Agreements. Each Party may enter into agreements
with the Company in which the Company shall manufacture such products as
designated by such Party from time to time; provided, however, that such
manufacturing activities shall not negatively affect the Company’s business
activities with respect to the Products (in particular, squalane and
hemisqualane) and that the effectiveness of such agreements shall be subject to
an approval at the Board.

 

4.       Space Leasing Agreements. Each Party may enter into agreements with the
Company in which the Company leases available space to such Party from time to
time; provided, however, that such lease shall not negatively affect the
Company’s business activities with respect to the Products (in particular,
squalane and hemisqualane) and that the effectiveness of such agreements shall
be subject to an approval at the Board.

 

5.       Manufacture of Products. Amyris shall guarantee that the Company
manufactures squalane at a Fully Burdened Cost of no more than [*] and
hemisqualane at a Fully Burdened Cost of no more than [*]. Any amount exceeding
such agreed price(s) shall be borne and paid by Amyris.

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 9 

 

6.       Distribution. Amyris and its Affiliates shall conduct all of its
business related to the Products in the Field and in bulk through the Company.
Amyris and its Affiliates shall purchase all of its requirements of the Products
(whether the Products are in the Field, in bulk or otherwise) from the Company.

 

7.       Customers. Amyris shall transfer to the Company any and all of its and
its Affiliates’ actual and potential customers for the Products. All of the
contracts executed by and between Amyris and its customers and currently
effective are listed on Exhibit A.

 

8.       Access to R&D. Each Party shall make available to the Company under
commercially reasonable terms its research and development expertise regarding
the Products; provided, however, that any costs for labor and materials shall be
borne by the Company. Whether and under what additional terms and provisions the
Company shall seek to utilize such research and development expertise of either
or both Parties shall be subject to determination by the Board from time to time
in its discretion.

 

9.       Third Party Product. If Amyris engages in research and development
activities with its business partner or any other Person and if such Person does
not have exclusivity as to the product developed through such activities, then
the Company shall have the right to sell, distribute or otherwise deal with such
product in the Field.

 

10.       Working Capital. Promptly after the Closing, Amyris will loan
$500,000, and Nikko will loan $1,500,000 (i.e., $1,200,000 by Nikko Chemicals
and $300,000 by Nissa), to the Company for its working capital. If the Company
is unable to repay the loan to a Party as due, then such Party shall be entitled
to convert the loan into Shares under the LLC Operating Agreement.

 

11.       Non-Competition. Neither Party nor any of its Affiliates shall,
directly or indirectly, engage in the Neossance Business in the Field and/or in
Bulk (excluding any business already existing as of the Effectively Date and
that is not transferred to the Company) or shall participate in or receive any
benefit from any such business without prior written consent of the other Party.

 

12.       Buy-Out. In the event of (i) an acquisition, merger, sale of assets or
other similar reorganization, or (ii) a dissolution, backruptcy, insolvency,
demerger, divestment or other similar event of one Party, the other Party shall
have the first right to purchase all of the Shares owned by the Party
experiencing such event. The purchase price for the Shares shall be as follows:
in the case of an event described in clause (i) the purchase price shall be
equal to the then current fair market value of the Shares to be purchased, or in
the case of an event described in clause (ii), the purchase price shall be equal
to the then current fair market value or book value of the Shares to be
purchased, whichever is lower. For purposes of this Section 5.12, fair market
value shall be determined by a firm mutually agreed upon by the Parties with
expertise in valuations.

 

13.       Assignment of Assets. To the extent that any Assets held by Amyris,
Glycotech or Salisbury are discovered to constitute the Neossance Business,
Amyris shall cooperate with Nikko and shall execute and deliver any instruments
of transfer or assignment reasonably necessary to transfer and assign such
Assets to the Company.

 

14.       Further Assurances. Each Party agrees to execute such documents,
instruments or conveyances and take such actions as may be reasonably requested
by the other Party and otherwise cooperate in a reasonable manner with the other
Party, its Affiliates and their respective Representatives in connection with
any action that may be necessary, proper or advisable to carry out the
provisions hereof or transactions contemplated hereby.

 



 10 

 

Section 6.       MISCELLANEOUS

 

1.       Confidentiality. Each Party shall keep the existence and terms of this
Agreement, as well as any information of the other Party made available under
this Agreement, strictly confidential; provided, however, that this provision
shall not apply to: (a) any disclosure to the Parties’ counsels and other
professional advisors; (b) any disclosure in the event of legal proceedings
initiated among the Parties; (c) any disclosure to the directors, officers or
employees of the concerned Party or its Affiliate on a need-to-know basis; (d)
any disclosure required by Applicable Law, by any relevant regulatory authority
(including in any Tax Returns) or by the rules of any recognized stock exchange;
(e) any disclosure of information where such information has entered the public
domain or been received by the concerned Party otherwise than through breach of
this Agreement; and (f) any disclosure reasonably required to be made in order
to enforce any provision of this Agreement.

 

2.       Notice. All notices under this Agreement shall be sent by registered
mail or nationally recognized overnight courier, in each case, with confirmation
of receipt, and shall be deemed to have been sent on the date of receipt or on
the date of mailing if preceded by transmission of the text of such notice by
facsimile (with confirmation of transmission) to the number or by e-mail to the
e-mail address given by each Party in writing.

 

3.       Press Release. At or promptly after the execution of this Agreement,
each Party may issue a press release concerning the transaction(s) contemplated
by this Agreement.

 

4.       Costs and Expenses. Except as otherwise specifically provided for in
this Agreement, each Party will bear its own expenses, costs, and fees
(including without limitation legal fees) incurred in connection with the
transactions contemplated hereby, including the preparation, negotiation and
execution of this Agreement and other documents contemplated hereby and
compliance with their terms and conditions. Except as set forth in Section 3.3,
all documentary transfer or transaction duties and any other transfer taxes
(along with any interests or penalties related thereto), arising as a result of
the sale and purchase of the Shares shall be equally borne by the Parties.

 

5.       Governing Law. This Agreement shall be construed and interpreted in
accordance with and governed by the Laws of the State of Delaware (without
regard to the choice of law provisions thereof). Any and all disputes arising
out of or in connection with this Agreement shall be finally and exclusively
settled under the Rules of Arbitration of the International Chamber of Commerce
by three arbitrators appointed in accordance with the said Rules. The place of
arbitration shall be Tokyo, Japan, in the event of an arbitration proceeding
initiated by Amyris, or San Francisco, California, United States, in the event
of an arbitration initiated by Nikko, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

 

6.       Parties Bound; No Third Party Beneficiaries. This Agreement shall inure
to the benefit of and shall be binding upon the Parties and their respective
heirs, successors and assigns. No provision of this Agreement is intended to or
shall be construed to grant or confer any right to enforce this Agreement or any
remedy for breach of this Agreement to or upon any Person other than the
Parties.

 

7.       Amendment. No change or modification to this Agreement shall be valid
unless the same is approved by the Parties in writing.

 



 11 

 

8.       Assignment. Neither Party may assign, by operation of Law or otherwise,
either this Agreement or any of its rights, interests, or obligations hereunder
without the express prior written consent of the other Party. Notwithstanding
the foregoing, Nikko may, without Amyris’ or the Company’s consent, assign this
Agreement and any of its rights, interests and obligations hereunder (including
any relevant portion of the Shares) to Nissa.

 

9.       Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other Persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by
Applicable Law.

 

10.       No Waiver. No waiver of any term or condition of this Agreement shall
be valid or binding on a Party unless the same shall have been set forth in a
written document, specifically referring to this Agreement and duly signed by
the waiving Party.

 

11.       Headings and Captions. The headings and captions contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of this Agreement or any provisions hereof.

 

12.       Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if the Parties had signed the same
document. Each counterpart so executed shall be deemed to be an original, and
all such counterparts shall be construed together and shall constitute one
agreement.

 

[Signature Page Follows]

 



 12 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

Nikko Chemicals Co., Ltd.

 

 

 

By:          /s/ Shizuo Ukaji                                               

Name: Shizuo Ukaji

Title: President & Chief Executive Officer

 

 

Nippon Surfactant Industries Co., Ltd.,

 

 

 

By:          /s/ Shogo Sekine                                            

Name: Shogo Sekine

Title: President

 

 

AMYRIS, INC.

 

 

 

By:          /s/ John Melo                                                  

Name: John Melo

Title: President & Chief Executive Officer

 

 

 



[Signature Page to Joint Venture Agreement]



 

 

EXHIBIT A

 

Amyris Assigned Contracts

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

EXHIBIT B-1

 

PATENTS

 

 

 

Amyris Ref Title Application No. File Date Pub Number Pub Date Patent Number
Issue Date [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] ----- ----- ----- [*]
[*] [*] [*] [*] [*] [*] ----- [*] [*] [*] [*] [*] [*] [*] ----- [*] [*] [*] [*]
[*] ----- ----- ----- [*] [*] [*] [*] [*] ----- ----- ----- [*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

 



 

 

EXHIBIT B-2

 

PATENTS

 

Amyris Ref Title Application No. File Date Pub Number Pub Date Patent Number
Issue Date [*] [*] [*] [*] ----- ----- [*] [*] [*] [*] [*] [*] ----- ----- [*]
[*] [*] [*] [*] ----- ----- ----- ----- [*] [*] [*] [*] ----- [*] [*] [*] [*]
[*] [*] [*] ----- [*] [*] [*] [*] [*] [*] [*] ----- [*] [*] [*] [*] [*] [*] [*]
----- [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*]

 

Amyris Ref Title Application No. File Date Pub Number Pub Date Patent Number
Issue Date [*] [*] [*] [*] [*] [*] ----- [*] [*] [*] [*] ----- ----- ----- [*]
[*] [*] [*] [*] ----- ----- ----- ----- [*] [*] [*] [*] ----- ----- ----- -----
[*] [*] [*] [*] ----- [*] [*] [*] [*] [*] [*] [*] ----- [*] [*] ----- [*] [*]
[*] [*] ----- ----- ----- [*] [*] [*] [*] [*] ----- ----- ----- ----- -----

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



 

 

EXHIBIT C

 

TRADEMARKS

 

Mark Country Class Goods & Services Claimed App. No. File Date Reg. No. Reg.
Date NEOSSANCE US 1,3

1 – Emollient used as an ingredient for cosmetics and personal care compositions

3 – Oils for cosmetic and personal care purposes

85/541,582 02/13/12 4,209,630 09/18/12 NEOSSANCE Int'l Reg. 1,3

1 – Emollient used as an ingredient for cosmetics and personal care compositions

3 – Oils for cosmetic and personal care purposes

IR1133812 07/11/12 IR1133812 07/11/12 NEOSSANCE BR 1 1 – Emollient used as an
ingredient for cosmetics and personal care compositions 905060539 07/23/12
905060539 07/07/15 NEOSSANCE BR 3 3 – Oils for cosmetic and personal care
purposes 905060555 07/23/12 905060555 07/07/15 NEOSSANCE EU 1,3

1 – Emollient used as an ingredient for cosmetics and personal care compositions

3 – Oils for cosmetic and personal care purposes

IR1133812 07/11/12 IR1133812 07/26/13 NEOSSANCE JP 1,3

1 – Emollient used as an ingredient for cosmetics and personal care compositions

3 – Oils for cosmetic and personal care purposes

IR1133812 07/11/12 IR1133812 07/26/13

 

 

NEOSSANCE KR 1,3

1 – Emollient used as an ingredient for cosmetics and personal care compositions

3 – Oils for cosmetic and personal care purposes

40-2014-0071401 10/23/14 401124885 08/21/15

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT D

 

REPRESENTATIONS AND WARRANTIES CONCERNING amyris

 

Amyris hereby represents and warrants that the following are true and correct as
of the Closing Date:

 

1.Organization. Amyris is duly organized and validly existing under the laws of
the state of Delaware, with the power and authority to own and operate its
business as presently conducted.

 

2.Authority. The execution and delivery by Amyris of this Agreement and any
other documents to which Amyris is a party, the performance by Amyris of its
obligations hereunder and thereunder and the consummation by Amyris of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Amyris. This Agreement has been duly executed
and delivered by Amyris, and (assuming due authorization, execution and delivery
by Nikko) this Agreement constitutes a legal, valid and binding obligation of
Amyris enforceable against Amyris in accordance with its terms.

 

3.Consent. No consent of any Person, governmental approval or other governmental
filing is required to be made or obtained by Amyris in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.

 

4.No Violation. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not result in: (a)
a violation of or a conflict with any provision of the organizational documents
or the contracts of Amyris in any material respect or (b) a violation by Amyris
any Applicable Law.

 

5.Ownership of Shares. Prior to the Closing, Amyris has been the record and
beneficial owner of 100 Shares (on a fully-diluted basis), free and clear of any
and all Encumbrances.

 

6.Compliance. Glycotech/Salisbury operated the Neossance Business for Amyris in
all material respects in conformity with all applicable Laws, except for such
breaches that are covered by Akzo Nobel Agreements. Neither Amyris nor
Glycotech/Salisbury has been subject to any Claim by Governmental Authority in
any jurisdiction involving the Assets and/or the Neossance Business.

 

7.Tax Filing. Amyris has timely filed all Tax Returns required to be filed by
it, and such Tax Returns are correct and complete in all respects, were prepared
in compliance with applicable law. All Taxes owed by Amyris (whether or not
shown or required to be shown on any Tax Return) have been paid. There are no
Encumbrances for Taxes (other than statutory liens for Taxes that are not yet
delinquent) upon any of the Assets.

 

8.Tax Ruling. Amyris has not executed or entered into any agreement with, or
obtained any consents, clearances or Tax exemptions or holidays from, any
Governmental Authority, or has been subject to any ruling guidance, with respect
to the Assets or the Neossance Business.

 



 

 

EXHIBIT E

 

REPRESENTATIONS AND WARRANTIES CONCERNING THE cOMPANY

 

 

Amyris hereby represents and warrants that the following are true and correct as
of the Closing Date:

 

1.Organization. The Company is a limited liability company duly organized and
validly existing under the laws of the Delaware, with the power and authority to
own and operate the Neossance Business.

 

2.Certificate of Formation. True, correct and complete copies of the Company’s
certificate of formation and other documents (collectively, “Organizational
Documents”), and a current good standing certificate of the Company are
contained in Annex 1.1.

 

3.Authority. The execution and delivery by the Company of this Agreement and any
other document to which the Company is a party, the performance by the Company
of its obligations hereunder and thereunder and the consummation by the Company
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of the Company. This Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by Nikko) this Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.

 

4.Capitalization. One hundred (100) Shares of the Company are issued and
outstanding. No other equity or other interests in the Company has been issued.
All outstanding Shares have been duly authorized, validly issued, fully paid and
non-assessable.

 

5.Assets. The Company has good and valid title to the personal property and
other Assets and owns, free and clear of Encumbrances, all Assets (including
Intellectual Property”). All such Assets are in good operating condition
(ordinary wear and tear excepted) and sufficient for the Company to operate the
Neossance Business.

 

6.Permit. The Company has all valid approvals, permits and licenses necessary
for the conduct of the Neossance Business.

 

7.Contracts. Exhibit A contains a complete, true and correct list of all
material contracts to which Amyris is a party or by which it is bound involving
the Neossance Business (the “Contracts”). All such Contracts are valid, binding
and in full force and effect, as assigned from Amyris to the Company. No party
to the Contracts is in default or in violation in any material respect of any
such Contracts.

 

8.Distribution. The Company has not made or agreed to make any distribution of
profits of the Company.

 

9.Insolvency. As of the Closing, the Company is not insolvent and is not subject
to the filing of any petition in bankruptcy under any provisions of federal or
state bankruptcy law nor is the Company subject to liquidation or
re-organization proceedings.

 

 

 



10.Affiliate Transactions. The Company has not incurred any indebtedness to
Amyris or any of its respective Affiliates or immediate family members of Amyris
management.

 

11.Environment. Activities and facilities acquired by the Company by way of
capital contribution from Amyris are not and have not been the source of any
pollution or any damage to human health or the environment. Further, no
dangerous or toxic wastes or substances are or have been stored or treated in
material violation of any Environmental Law by the Company on the Real Property.
The Company has not, either directly or through a third party, disposed of
wastes from any product or packaging outside of sites adapted for its storage,
treatment, evacuation or destruction which are regulated by competent
authorities for purposes of such operations in material violation of any
Environmental Law.

 

12.Taxes. The Company has no liability for the Taxes of any Person under
Treasury Regulation Section 1.1502-6, or as a transferee or successor, by
operation of law, by contract, or otherwise.

 

13.Real Property Holding Corporation. The Company is not a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code.

 

 

 

 



 

 

EXHIBIT F

 

REPRESENTATIONS AND WARRANTIES concerning Nikko

 

Nikko hereby represents and warrants that the following are true and correct as
of the Closing Date:

 

1.Organization. Nikko is duly organized and validly existing under the laws of
its Japan, with the power and authority to own and operate its business as
presently conducted.

 

2.Authority. The execution and delivery by Nikko of this Agreement and any other
documents to which Nikko is a party, the performance by Nikko of its obligations
hereunder and thereunder and the consummation by Nikko of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Nikko. This Agreement has been duly executed and delivered
by Nikko, and (assuming due authorization, execution and delivery by Amyris and
the Company) this Agreement constitutes a legal, valid and binding obligation of
Nikko enforceable against Nikko in accordance with its terms.

 

3.Consent. No consent of any Person, governmental approval or other governmental
filing is required to be made or obtained by Nikko in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.

 

4.No Violation. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not result in: (a)
a violation of or a conflict with any provision of the organizational documents
or the contracts of Nikko in any material respect or (b) a violation by Nikko
any Applicable Law.

 

5.Investment Purpose. Nikko is acquiring the Shares solely for its own account
for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Nikko acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Shares may not be transferred or sold by Nikko
except pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 



 

 

SCHEDULE A

 

INTEPRETATIONS AND DEFINITIONS

 

A.        Interpretations

 

(a)        Unless the context of this Agreement otherwise requires, (i) words of
any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof”, “herein”, “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the term “Article” refers to the specified Article or
Article of this Agreement; (v) the word “including” shall mean “including,
without limitation”; and (vi) the word “or” shall be disjunctive but not
exclusive.

 

(b)        References to agreements and other documents shall be deemed to
include all subsequent amendments and other modifications thereto.

 

(c)       The schedules and exhibits to this Agreement are a material part
hereof and shall be treated as if fully incorporated into the body of this
Agreement.

 

(d)        Whenever this Agreement refers to a number of days, such number shall
refer to calendar days and shall be counted from the day immediately following
the date from which such number of days is to be counted.

 

(e)        References to Articles, Exhibits and Schedules are references to
articles of, exhibits to and schedules to, this Agreement.

 

(f)       This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

B.        Definitions

 

All capitalized terms and not defined herein shall have the meanings ascribed to
them below.

 

“Affiliates” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. The term “control” shall mean the power to direct, or cause the
direction of, the management and policies of a Person through voting securities,
by contract or otherwise.

 

“Applicable Law” means, as to any Person, any statute, law, rule, regulation,
directive, treaty, judgment, order, decree or injunction of any Governmental
Authority that is applicable to or binding upon such Person or any of its
properties.

 

“Business Day” means a day on which commercial banks in San Francisco,
California and Tokyo, Japan are generally open to conduct their regular banking
business.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
the provisions of succeeding law, and to the extent applicable, the Treasury
Regulations.

 

“Claim” means any dispute in any civil, criminal, administrative, arbitration,
tax, regulatory or other proceedings, claims, investigations, inquiries, actions
(including disciplinary) or prosecutions before any Governmental Authority.

 



 

 

“Disclosure Schedules” means the disclosure schedules delivered with the
execution and delivery of this Agreement.

 

“Encumbrance” means any lien, judgment, pledge, attachment, escrow, option,
charge, easement, restrictive covenant, security interest, deed of trust, right
of first refusal, mortgage, right-of-way, encroachment, building or use
restriction, encumbrance or other right of third parties, whether voluntarily
incurred or arising by operation of laws, and includes, without limitation, any
agreement to give any of the foregoing in the future, and any contingent or
conditional sales agreement or other title retention agreement including rights
of retention.

 

“Environmental Laws” means all Applicable Laws relating to pollution or
protection of the environment (including, without limitation, ambient air,
surface water, ground water, land surface, or subsurface strata).

 

“Fully Burdened Cost” means (a) the direct labor costs (including salary and
wages and fringe benefits) incurred by the Company in producing the applicable
Product; (b) the cost of materials used by the Company (including feedstock and
raw materials, intermediates, components and packaging materials, and including
shipping and handling costs, freight-in charges and any applicable sales taxes
and/or customs duties therefor); (c) a reasonable allocation of overhead
(including without limitation indirect labor costs, supplies and materials,
plant insurance and property taxes) and facilities and equipment expense
(including rent, utilities, repairs and maintenance costs, equipment rental, and
depreciation expense over the expected life of the buildings and equipment), (d)
costs for administration and for management of material procurement (including
ingredient procurement, if applicable) and other manufacturing or other
applicable activities, including quality control and quality assurance (QA),
performed directly in support of the applicable activity, calculated in
accordance with GAAP in effect from time to time, consistently applied; (e) if
applicable, amounts paid (net of rebates or discounts, if any) to contract
manufacturers or service providers in connection with their supply of ingredient
or subcontracting of the applicable activity (including shipping costs and any
applicable taxes and/or duties therefor) and (f) any royalties payable to a
third party attributable to the applicable activity; provided, however, that no
cost may be counted more than once in such calculation.

 

“GAAP” means the generally accepted accounting principles and practices
applicable in the United States.

 

“Governmental Authority” means any domestic or foreign government, governmental
authority, court, tribunal, agency or other regulatory, administrative or
judicial agency, commission or organization, and any subdivision, branch or
department of any of the foregoing.

 

“Intellectual Property” means any patents, trademarks, trade names, designs,
models, know-how and/or other intellectual property rights.

 

“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity.

 

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

 

“Tax Return” means any return, certificate, declaration, notice, report,
statement, election, information statement or other document filed or required
to be filed with respect to Taxes, including any amendments thereof, and
including any schedules and attachments thereto.

 



 

 

“Transfer Taxes” means any transfer, stamp, documentary, sales, use,
registration, value-added and other similar Taxes (including all applicable real
estate transfer Taxes and real property transfer gains Taxes and including any
filing and recording fees) incurred in connection with this Agreement and the
transactions contemplated hereby.

 

“Treasury Regulations” shall mean the final and temporary regulations that have
been issued by the U.S. Department of Treasury pursuant to its authority under
the Code, and any successor regulations.

 

 

 

 

 

 

 